DETAILED ACTION 
The preliminary amendment submitted on January 30, 2021 has been entered.  Claim 1 is pending in the application and is rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any cor-rection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn (US 2014/‌0178440 A1).  
Finn discloses treating pain without withdrawal symptoms (para. 0017) in a “subject currently receiving opioid therapy,” for example, greater than 60 mg oral morphine per day or equianalgesic dose (i.e., MSE) of another opioid, such as oxycodone or hydrocodone (para. 0042), comprising administration (para. 0038) of buprenorphine (Example 3 at p. 9), which is a partial µ-opioid agonist (para. 0004).  An example dosage amount is 300 µg twice daily (para. 0057); the disclosure of 300 µg in the reference is substantially the same as used in the working examples of applicant’s own specification (see, e.g., Table 3 at p. 21), so the examiner concludes that the teachings of the cited reference fall within the meaning of “about 50% of its prescribed MSE dose.”  The subjects continued their current opioid therapy until about 12 hours before switching to buprenorphine (para. 0069), which is such a short time period that is would be considered “without tapering.”  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the appli-cation indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Daitch (Pain Physi-cian. 2012;15(3 Suppl):ES59-66) in view of Daitch (Pain Med. 2014;15(12):2087-94) and Lewis (US 4,661,492 A).  
Daitch (2012) discloses a method of treating chronic pain by converting from a full µ-opioid, such as oxycodone, to a partial µ-opioid agonist, such as buprenorphine (abstract).  The reference describes the process of transitioning between medications as discontinuing prior opioid medications for at least 24 hours followed by administration of buprenorphine-naloxone (p. ES61, right col.).  The reference does not specifically state that the dosage amounts of prior opioids were tapered off, but it would appear not for at least two reasons:  First, the patients were in treatment for pain, and tapering of the opioids prior to administration of buprenorphine would effectively deny treatment to those patients during the tapering time period, which one would presume to be undesirable.  Second, the buprenorphine was coadministered with a well-known opioid antagonist, namely, naloxone.  It would have been illogical to co-administer an opioid agonist (the prior opioid therapy) and an antagonist (naloxone) (see, e.g., Table 1 in Daitch (2012) at p. ES60), which suggests that one therapy was discontinued and the other begun with-out any overlap or taper.  An advantage of this therapy is reduction of chemical dependence on opioid drugs (p. ES60, left col.).  
The difference between the prior art and the claim at issue is that Daitch (2012) does not specifically disclose a buprenorphine dose that is about 50% of the morphine sulfate equivalent (MSE) of the opioid dosage amount.  
Daitch (2014), however, discloses that buprenorphine is substantially more potent than morphine, and a direct dosage comparison between morphine and buprenorphine is unrealistic (p. 2091, right col.).  
Lewis discloses that dosage amounts as low as about 100 µg to 400 µg of sublingual buprenorphine are effective for treating pain (col. 2, II. 62-67).  
It would have been prima facie obvious to one of skill in the art at the time of invention that, when practicing the methods of Daitch (2012), some experimentation would have been required to determine an optimal dosage amount of buprenorphine as described in Daitch (2014).  Because buprenorphine is substantially more potent than morphine, one skilled in the art would have expected that an optimal dosage amount of buprenorphine is somewhat lower.  Working within the teachings of the prior art, one skilled in the art would have arrived at the dosage amount limitations of the instant claims by routine experimentation.  Generally, differ-ences in dosage amounts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05(II).  Apprised of the teachings of Lewis, one skilled in the art would have had reason to expect that a dosage between 100 µg and 400 µg would be useful for treating pain.  Applicant’s own specification (p. 14, para. 0085) identifies 300 µg as an actual dosage amount used in the working examples, so the examiner concludes that the dosage amounts taught by Lewis would be suggestive of “a dose that is about 50% of its prescribed MSE dose” as recited in claim 1.  It appears that the present inventors have simply adopted the dosage amounts disclosed in Lewis when implementing the treatment method of Daitch.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 1, 2022  


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]